DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of new references found which stemmed from searching in classes and similar references associated with the references filed in the latest IDS, the previous ground of rejection have been withdrawn and the following grounds of rejection have been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process without significantly more.
With respect to claim 1, the step of compounding the first multilines and N-p of the second multilines, wherein p is a pitch factor of the first and second multines of ultrasound data is less than N.
Following step 2A of the 2 prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, then it falls within the “mental processes grouping of abstract ideas.

Following step 2B of the 2 prong analysis, it was determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “collecting of first and second multilines of ultrasound data in transmit events” which represents insignificant extra-solution activity of merely collecting ultrasound data.
The dependents claims 3-25 merely provide for additional insignificant extra-solution activity of offloading (or transmission to external elements) or well-known in the art elements such as FPGA or ASIC circuit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what it is the “pitch factor of the first and second multilines”; is it a specific number the user select to be substracted from the N collected lines; such term appears to be just a randon number and it is indefinite in the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher).

With respect to claim 1, Burcher discloses an apparatus comprising an ultrasound device configured to collect ultrasound data and compound multilines of the ultrasound data, wherein the ultrasound device is configured, when compounding the multilines of the ultrasound data, (see abstract) to:
collect N first multilines of the ultrasound data following a first ultrasound transmit event (see abstract, see para. 0035, 0035, transmission “events”);
collect N second multilines of the ultrasound data following a second ultrasound transmit event that is subsequent to the first ultrasound transmit event; see abstract, see para. 0035, 0035, transmission “events”);
compound N-p of the first multilines and N-p of the second multilines, wherein p is a pitch factor of the first and second multilines of ultrasound data and is less than N (see para. 0037, in which a lesser number of multilines N are combine in order to adjust for motion. “When the correlation factor is low (the images are different), which can be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher) in view of Ustuner et al. (US 2006/0241454).

Burcher discloses the apparatus as disclosed above, but fails to teach coherent or incoherent compounding.
Ustunner discloses a transmit multibeam for compounding ultrasound data in which the compounding can be done using coherent or incoherent compounding procedures (see para. 0026, 0027).  Furthermore, Ustuner provides for FPGA elements (para. 0027).
It would have been obvious to one skilled in the art before the effective filling data to provide coherent or incoherent compounding because doing so can provide for enhance resolution (coherent) or reduction of speckle (incoherent).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher).

Burcher discloses the apparatus as disclosed in claim 1 and further discloses, wherein N is between 2-32 (see para. 0036) however it fails to explicitly discloses that the lesser value of compounding or combining is a specific number p i between 1-8.  However, Burcher discloses the compounding of lesser multilines than the ones aquired due to errors in motion (see para. 0037), therefore, in the absence of any showing of criticality or unexpected result the specific number, one skilled in the art would have found readily obvious to set a number between 1-8 of multilines to be compound in order to obtain a desire image showing a specific motion reflected in the image.

Claims 6-20 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher) in view Hunt et al. (US 6,780,154)
Burcher discloses the apparatus as disclosed above, however Burcher fails to explicitly teach the wireless offloading of data at specific bits.
Hunt discloses a handheld medical ultrasound system for wireless offloading data in which the transmission canbe done using the IEEE standard 802-11 or 15A whichallows for high bandwidth transmission (e.g. 54Mbytes/second) (see col. 8, lines 26-51).
It would have been obvious to one skilled in the art before the effective filling data to provide wireless offloading at the specific standards using an IEEE transmission 

Response to Arguments
As set forth in the header, in view of new references found which stemmed from searching in classes and similar references associated with the references filed in the latest IDS, the previous ground of rejection have been withdrawn and the following grounds of rejection have been set forth.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793